PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/385,814
Filing Date: 16 Apr 2019
Appellant(s): HAERING et al.



__________________
Alysa N. Youngson (Registration No. 72,795)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support was found for the limitation “the trained path model comprises entry region data, exit region data and a trajectory corresponding to each first of the plurality of the first targets”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tim Ellis et al. [Automatic learning of an activity-based semantic scene model, incorporated by reference Tim Ellis (Object detection and tracking in an open and dynamic world) hereafter Tim’ and Tim Ellis (Multi Camera Image Tracking) hereafter Tim”: all already of record].
Regarding claim 25, Tim teaches:
25. A video processing system (i.e. This paper proposes an activity-based semantic model for a scene under visual surveillance- Abstract) comprising: 
memory storing data and instructions (i.e. In addition, such a model can be used as the basis for a context-based database. Tracking information can be compressed from a sequence of points to a sequence of nodes and paths. Such coding can save considerable storage space and support database queries that are resolved much faster. Semantic encoded trajectory data can also be used as a higher level representation of a database of target activity- page 6, ¶2); and 
one or more computer processors configured to receive an input video sequence including a plurality of first targets and a second target (i.e. A motion detection and tracking algorithm is presented for monitoring the pedestrians in an outdoor scene from a fixed camera…The results for detecting and tracking the moving objects in the PETS sequences are demonstrated.- ¶Abstract, Tim’), and further configured to access the memory and execute the instructions (i.e. We used two well-known clustering algorithms to identify the entry/exit zones from the sets of points- page 2, ¶12), causing the one or more computer processors to: 
analyze each first target of the plurality of first targets of the input video sequence (i.e. observing the targets’ behaviour, conclusions can be drawn about the structure of the scene. In our surveillance system, targets are tracked from single/multiple cameras [8], [9]- page 1, ¶8);
derive target trajectory data for each first target from the analyzing of each first target of the plurality of first targets of the input video sequence (i.e. each trajectory is stored as a sequence of points (one point per target perframe), either on the camera image plane(s) or on a common ground plane. This paper explores how a scene semantic model can be extracted from a set of trajectories- page 1, ¶8); 
train a path model (i.e. We prefer to use gaussian models (GMs)- page 2, ¶10) based on the target trajectory data derived each first target of the plurality of first targets (i.e. Learning entry/exit zones does not require full trajectories, but only their start and end points- page 2, ¶11); 
build an entry/exit map (i.e. fig. 5-8) using the trained path model (i.e. We estimate this density using the ratio W/E, where W is the percentage of points classified to the specific cluster and E is the area of the gaussian ellipse, given by the equation E=π •I1 •I2, where I1, I2 are the eigenvalues of the covariance matrix of the gaussian model- page 4, ¶1); and 
using the entry/exit map, determine whether behavior of the second target is consistent with respect to expected behavior of the second target in relation to a path in the path model (i.e. The knowledge of entry/exit zones can be used so that the trajectories are filtered and only those that are compliant with the learnt entry/exit zones are accepted. Such filtering rejects noisy or incomplete trajectories- page 5, ¶4),
wherein the trained path model comprises entry region data , exit region data (entry/exit zones- page 2, ¶11) and a trajectory (i.e. their start and end points- page 2, ¶11) corresponding to each first of the plurality of the first targets (i.e. We prefer to use gaussian models (GMs) to represent the entry/exit zones- page 2, ¶10… Learning entry/exit zones does not require full trajectories, but only their start and end points- page 2, ¶11).
However, Tim does not teach explicitly:
	one or more computer processors.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use well-known computing hardware to perform the instructions of the various algorithms cited in Tim. 

Regarding claim 26, Tim teaches all the limitations of claim 25 and further teaches:
the one or more computer processors are further configured to: 
derive, from the input video sequence, the target property data (i.e. (1) The characteristics of its matched blob & (2) The tracking information) based on one or more properties of the plurality of first targets (i.e. Each tracked object is recorded in an object database and ideally corresponds with a blob in the new frame. An object is described by: (1)-(2)- page 4, ¶3, Tim’).

Regarding claim 27, Tim teaches all the limitations of claim 26 and further teaches:
wherein the one or more computer processors are configured to: 
calculate a plurality of statistical models based on a same target property (i.e. Colour-intensity- page 8, ¶2, Tim’) of the plurality of first targets (i.e. On the other hand, in the result of the combination of colour-and intensity-based models, Figs. 5(c) and (d), fast illumination changes give no additional “foreground” blob and the ground-truth targets are clearly visible- page 8, ¶2, Tim’).

Regarding claim 28, Tim teaches all the limitations of claim 27 and further teaches:
wherein when the one or more computer processors are configured to calculate the plurality of statistical models, the one or more computer processors are further configured to: 
calculate the plurality of statistical models based on a function of one or more target properties of the plurality of first targets i.e. On the other hand, in the result of the combination of colour-and intensity-based models, Figs. 5(c) and (d), fast illumination changes give no additional “foreground” blob and the ground-truth targets are clearly visible- page 8, ¶2, Tim’).

Regarding claim 29, Tim teaches all the limitations of claim 28 and further teaches:
wherein the one or more computer processors are configured to map each of the plurality of statistical models to a corresponding location on the entry/exit map (i.e. Fig. 5 shows the results of the motion detection at frame 2690 of Dataset 3 (camera 1, testing) at 2.5 fps. The corresponding result sequences ("31_1.avi" and "31_2.avi" using intensity-based model, and "31_3.avi" and "31_4.avi" using the combination of colour- and intensity-based models) start at frame 1500 and end at frame 3000- page 7, ¶7, Tim’).

Regarding claim 30, Tim teaches all the limitations of claim 29 and further teaches:
wherein the one or more computer processors are further configured to: initialize an array corresponding to a size of the entry/exit map (i.e. For example, entry zone models inform the tracking system where new targets are initialized, exit zone models provide a probability about the termination of the target and in the intervening time the probabilistic layer of the route model provides short term prediction that can enhance tracking- page 6, ¶3).

Regarding claim 31, Tim teaches all the limitations of claim 25 and further teaches:
wherein the one or more computer processors are further configured to: initialize an array corresponding to a size of a frame of the input video sequence (i.e. This characteristic is desirable as it explicitly shows where vehicle objects must be initialized and terminated during the tracking process. Biased noise is presented in the scene B, but this time, it comes from background motion at the upper part of the image (where a car park exists), as it can be seen in the histograms of the figures 7a and 8a. Both the entry and the exit set of points contained 4643 samples- page 3, ¶5).

Regarding claim 32, Tim teaches all the limitations of claim 25 and further teaches:
wherein the one or more computer processors are further configured to: identify regions (i.e. junctions, entry/exit points, ) of interest based on the entry/exit map (i.e. An obvious application of such a semantic model is video annotation. For example, textual description of the activity is possible, e.g: “At the time t1, pedestrian #440 enters the scene at entry point 1, moving along path A. At junction 2 he/she chooses path B and exits the scene at exit point 3”- page 6, ¶1…The scene model is being extended to include other semantic labels like “stop areas” (areas where people tend to stop for various reasons like resting, milling around, waiting, etc), “occlusion areas” and “motion noise source areas” (areas that produce false motion like trees, curtains, windows, background, etc)- page 6, ¶6).

Regarding claim 33, Tim teaches all the limitations of claim 32 and further teaches:
wherein the one or more computer processors are further configured to: determine trajectory information based on the regions of interest (i.e. When a target enters the scene, probabilities are assigned about possible exit points. These probabilities may change while the target is at a junction- page 6, ¶2).

Regarding claim 34, Tim teaches all the limitations of claim 33 and further teaches:
wherein the one or more computer processors are further configured to: receive new target property data corresponding to a new target instance of the second target (i.e. When a target enters the scene, probabilities are assigned about possible exit points- page 6, ¶2); and compare at least a portion of the new target property data with the entry/exit map to determine a degree of conformance (i.e. The learnt routes provide typical patterns of behaviour. Hence, atypical behaviour can be identified with targets that do not use the established routes and will alarm the security personnel- page 6, ¶3).

Regarding claim 35, Tim teaches all the limitations of claim 34 and further teaches:
wherein the one or more computer processors are further configured to: determine whether the new target instance is consistent with behavior predicted by the entry/exit map based on the degree of conformance to detect abnormal behavior (i.e. The learnt routes provide typical patterns of behaviour. Hence, atypical behaviour can be identified with targets that do not use the established routes and will alarm the security personnel- page 6, ¶3).

(2) Response to Arguments 
A) Regarding claim 25 fails to comply with the written description requirement under pre-AIA  35 U.S.C. § 112, 1st paragraph.
	Applicant argues:
	Support is provided for “the trained path model comprises entry region data, exit region data and a trajectory corresponding to each first of the plurality of the first targets” in ¶ [00010], [000], [00045]-[00047], [00050], [00054] and [00062]. Appellant explains that the process of training a path model “may begin with initialization of a path data structure.” Specification, ¶ [00054], Appellant further explains that “[t]he process may use the information contained in the entry and exit region map to build a table with a row for each entry region and a column for every exit region in the entry and exit region map,” and “[e]ach trajectory may be associated with an entry region from which it originates and an exit region where it terminates”.
	Examiner Responds:
	There is no support whatsoever for “the trained path model comprises entry region data, exit region data and a trajectory corresponding to each first of the plurality of the first targets”. This portion of claim 25 unambiguously suggests that the “trained path model” consists of/is made up of “entry region data, exit region data and a trajectory corresponding to each first of the plurality of the first targets”. Applicant specifically cited “may begin with initialization of a path data structure… The process may then use the information contained in the entry and exit region map to build a table with a row for each entry region and a column for every exit region in the entry and exit region map. Each trajectory may be associated with an entry region from which it originates and an exit region where it terminates” ¶ [00054]. There is no mention of a “trained path model” which comprises “entry region data, exit region data and a trajectory corresponding to each first of the plurality of the first targets” in ¶ [00054].
	The applicant has not provided any relevant support for the disputed limitation. The Board should maintain the rejection of claim 25 under pre-AIA  § 112, 1st paragraph.

B) Regarding claim 25-35 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Makris, Ellis, and Black.
	Applicant argues:
a. Makris does not use gaussian models to "train a path model based on ... target trajectory data". The Office Action asserts that Makris' disclosure of gaussian models corresponds to Appellant's recitation of "train[ing] a path model based on the target trajectory data derived for each first target of the plurality of first targets." Appellant respectfully disagrees. Makris expressly states that "[a]lthough GMs are sufficient for modeling entry/exit areas they are not appropriate for modeling routes/paths and a more descriptive model is required." Makris, section 4, paragraph I (emphasis added). More specifically, Makris explains that "[l]eaming entry/exit zones does not require full trajectories, but only their start and end points." Id at section 3, paragraph 2 (emphasis added).

b. Makris does not "build an entry/exit map using the trained path model". Appellant notes that the language, recited in section 3 ¶3 of Makris, relates to a step in the process of identifying entry/exit zones from entry and exit point sets, which are subsequently represented by gaussian models. Makris provides no disclosure corresponding to "build[ing] an entry/exit map using the trained path model." As noted above, Makris discloses that the GMs are used to "represent the entry/exit zones." Id at section 3, paragraph 1. To learn paths, Makris explains that "knowledge of entry/exist zones can be used so that the trajectories are filtered and only those that are compliant with the learnt entry/exit zones are accepted." Id at section 4, paragraph 4. 
Makris does not teach or suggest "build[ing] an entry/exit map using the trained path model," as recited in independent claim 25. To the contrary, Makris develops the paths using the knowledge of entry/exit zones.
Examiner Responds:
a. The claim portion recites “train[ing] a path model based on the target trajectory data derived for each first target of the plurality of first targets”. The “path model” recited in the claim does not provide any structure, use, intended use, descriptiveness etc of said path model. The only limitation on the “path model” (i.e. use gaussian models (GMs) to represent the entry/exit zones- Makris page 2 ¶10) is that it is trained based on “the target trajectory data derived for each first target of the plurality of first targets” (i.e. Learning entry/exit zones does not require full rajectories, but only their start and end points- Makris page 2, ¶11), nothing more or less. No structure was provided in the claim or the specification to preclude the “path model” from being interpreted by a Gaussian model or any other kind of statistical distribution. There is no limitation on the structure/granularity of trajectory data. Examiner submit Makris meets all the limitation of this part of the invention as claimed. 
b. The claim portion recites “build[ing] an entry/exit map using the trained path model”. Figures 5-8 (along with their descriptions) in Makris clearly describe the entry/exit maps recited in the claim “using the trained path model” (i.e. We estimate this density using the ratio W/E, where W is the percentage of points classified to the specific cluster and E is the area of the gaussian ellipse, given by the equation E=π •I1 •I2, where I1, I2 are the eigenvalues of the covariance matrix of the gaussian model- Makris page 4, ¶1). The emphasis on “using the trained path model” (page 14, Appeal Brief) seems to suggest that the applicant does not agree with the examiner mapping the GMs as the “trained path model”. This contention is already address above.
The applicant is essentially arguing limitations that are neither in the claim nor the original disclosure. The Board should maintain the rejections of all the claims under pre-AIA  35 U.S.C. § 103(a) until the applicant amend the claims to incorporate some supported structure to the “trained path model”.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        

Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                           
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.